Exhibit 10.1
FIRST AMENDMENT OF

PROLOGIS 2006 LONG-TERM INCENTIVE PLAN
     WHEREAS, ProLogis maintains the ProLogis 2006 Long-Term Incentive Plan (the
“LTIP”); and

    WHEREAS, amendment of the LTIP is now considered desirable;

     NOW, THEREFORE, the LTIP is hereby amended, effective as of September 21,
2006, by substituting the following for subsection 4.3 of the LTIP:
     “4.3. Adjustments to Shares. In the event of a corporate transaction
involving ProLogis, the Committee shall adjust Awards when an equitable
adjustment is required to preserve the benefits or potential benefits of the
Awards and the Committee may adjust awards in other situations (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, sale of assets or subsidiaries, combination or exchange of shares).
Action by the Committee may include, in its sole discretion: (a) adjustment of
the number and kind of shares which may be delivered under the Plan (including
adjustments to the number and kind of shares that may be granted to an
individual during any specified time as described in subsection 4.2);
(b) adjustment of the number and kind of shares subject to outstanding Awards;
(c) adjustment of the Exercise Price of outstanding Options and SARs; and
(d) any other adjustments that the Committee determines to be equitable (which
may include, without limitation, (i) replacement of Awards with other Awards
which the Committee determines have comparable value and which are based on
stock of a company resulting from the transaction, and (ii) cancellation of the
Award in return for cash payment of the current value of the Award, determined
as though the Award is fully vested at the time of payment, provided that in the
case of an Option or SAR, the amount of such payment may be the excess of value
of the Shares subject to the Option or SAR at the time of the transaction over
the exercise price).”
     NOW. THEREFORE, the LTIP is hereby amended, effective as of September 21,
2006, by substituting the following for Section 7(p) of the LTIP:

  “(p)   ‘Fair Market Value’ of a Share means, as of any date, the value
determined in accordance with the following rules:         (i) If the Shares are
at the time listed or admitted to trading on any stock exchange, then the Fair
Market Value shall be the closing price per Share on such date on the principal
exchange on which the Shares are then listed or admitted to trading or, if no
such sale is reported on that date, on the last preceding date on which a sale
was so reported.         (ii) If the Shares are not at the time listed or
admitted to trading on a stock exchange, the Fair Market Value shall be the
closing bid and asked price of the Shares on the date in question in the
over-the-counter market, as such price is

 



--------------------------------------------------------------------------------



 



      reported in a publication of general circulation selected by the Committee
and regularly reporting the market price of Shares in such market.         (iii)
If the Shares are not listed or admitted to trading on any stock exchange or
traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee in good faith.

     For purposes of determining the Fair Market Value of Shares that are sold
pursuant to a cashless exercise program, Fair Market Value shall be the price at
which such Shares are sold.”

2